Exhibit 10.1

 

THIS AMENDED AND RESTATED WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933; AS AMENDED (THE “ACT”), OR ANY
APPLICABLE -STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144 OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

 

AMENDED AND RESTATED WARRANT TO PURCHASE STOCK

 

Corporation:

 

TREMOR VIDEO, INC., a Delaware corporation

Number of Shares:

 

8,694

Class of Stock:

 

Common Stock

Initial Exercise Price:

 

$5.7507 (subject to Section 1.6)

Issue Date:

 

August 12, 2013

Expiration Date:

 

June 26, 2016

 

THIS AMENDED AND RESTATED WARRANT TO PURCHASE STOCK (“WARRANT”) CERTIFIES THAT,
for good and valuable consideration, the receipt of which is hereby
acknowledged, COMERICA BANK, a Texas banking association, or its assignee
(“Holder”), is entitled to purchase the number of fully paid and nonassessable
shares of the class of securities (the “Shares”) of TREMOR VIDEO, INC., a
Delaware corporation (the “Company”) at the initial exercise price per Share
(the “Warrant Price”) all as set forth above and as adjusted pursuant to this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.  This Warrant amends and restates that certain warrant
originally issued on February 6, 2008, as amended.

 

ARTICLE 1.                           EXERCISE.

 

1.1                               Method of Exercise.  On or before the
Expiration Date (subject to Section 5.1 hereof), holder may exercise this
Warrant by delivering this Warrant-and a duly executed Notice of Exercise in
substantially the form attached as Appendix 1 to the principal office of the
Company.  Holder shall also deliver to the Company a check or wire for the
aggregate Warrant Price for the Shares being purchased.

 

1.2                               Reserved.

 

1.3                               Delivery of Certificate and New Warrant. 
Within 45 days after Holder exercises this Warrant, the Company shall deliver to
Holder certificates for the Shares acquired and, if this Warrant has not been
fully exercised and has not expired, a new warrant representing the Shares not
so acquired.

 

1.4                               Replacement of Warrants.  On receipt by the
Company of reasonable evidence of the loss, theft, destruction or mutilation of
this Warrant, and in the case of loss, theft or destruction of this Warrant, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Company at its expense shall execute and deliver, in lieu of this
Warrant, a new warrant of like tenor.

 

1.5                               Acquisition of the Company.

 

1.5.1                     “Acquisition”.  For the purpose of this Warrant,
“Acquisition” means (a) any sale, license, or other disposition of all or
substantially all of the assets (including intellectual property) of the
Company, or (b) any reorganization, consolidation, merger or sale of the voting
securities of the Company or any other transaction where the holders of the
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.

 

1

--------------------------------------------------------------------------------


 

1.5.2                     Treatment of Warrant in the event of an Acquisition. 
The Company shall give Holder written notice at least 20 days prior to the
closing of any proposed Acquisition.  The Company will use its best efforts to
cause the acquirer of the Company under the Acquisition (the “Acquirer”) to
assume this Warrant as a part of the Acquisition.

 

(a)                                 If the Acquirer assumes this Warrant, then
this Warrant shall be exercisable for the same securities, cash, and property as
would be payable for the Shares issuable upon exercise of the unexercised
portion of this Warrant as if such Shares were outstanding on the record date
for the Acquisition and subsequent closing.  The Warrant Price shall be adjusted
accordingly, and the Warrant Price and number and class of Shares shall continue
to be subject to adjustment from time to time in accordance with the provisions
hereof.

 

(b)                                 If the Acquirer refuses to assume this
Warrant in connection with the Acquisition, the Company shall give Holder an
additional written notice at least ten (10) days prior to the closing of the
Acquisition of such fact.  In such event, notwithstanding any other provision of
this Warrant to the contrary, Holder may immediately exercise this Warrant in
the manner specified in this Warrant with such exercise effective immediately
prior to closing of the Acquisition.  If Holder elects not to exercise this
Warrant, then this Warrant will terminate immediately prior to the closing of
the Acquisition.  Notwithstanding any other provision of this Warrant to the
contrary if the Acquirer refuses to assume this Warrant in connection with such
Acquisition, other than in connection with an Excluded Acquisition (as defined
below), then effective immediately as of the date that is ten (10) days prior to
the closing of such Acquisition, the Warrant Price shall be automatically
adjusted, without further action of any party, to $0.01 per share.  As used
herein, an “Excluded Acquisition” means, an Acquisition where the consideration
that the holders of the Shares are entitled to receive on account of the Shares
consists entirely of cash and/or shares of common stock that are publicly traded
and listed on a national exchange and where the shares, if any, receivable by
the Holder of this Warrant were the Holder to exercise this Warrant in full
immediately prior to the closing of such Acquisition may be publicly re-sold by
the Holder in their entirety within the three (3) months following such closing
pursuant to Rule 144 or an effective registration statement under the Securities
Act of 1933.

 

1.6                               “Warrant Price” means, initially, $5.7507.

 

ARTICLE 2.                           ADJUSTMENTS TO THE SHARES.

 

2.1                               Stock Dividends, Splits, Etc.  If the Company
declares or pays a dividend on its common stock payable in common stock, or
other securities, or subdivides the outstanding common stock into a greater
amount of common stock, then upon exercise of this Warrant, for each Share
acquired, Holder shall receive,-without cost to Holder, the total number and
kind of securities to which Holder would have been entitled had Holder owned the
Shares of record as of the date the dividend or subdivision occurred.

 

2.2                               Reclassification, Exchange or Substitution. 
Upon any reclassification, exchange, substitution, or other event that results
in a change of the number and/or class of the securities issuable upon exercise
or conversion of this Warrant, Holder shall be entitled to receive, upon
exercise or conversion of this Warrant, the number and kind of securities and
property that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event.  Such an event shall include any automatic, conversion of the
outstanding or issuable securities of the Company of the same class or series as
the Shares to common stock pursuant to the terms of the Company’s Certificate of
Incorporation, as amended from time to time (the “Company Certificate of
Incorporation”) upon the closing of a registered public offering of the
Company’s common stock.  The Company or its successor shall promptly issue to
Holder a new warrant for such new securities or other property.  The new warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new warrant.  The provisions of this
Section 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.

 

2.3                               Adjustments for Combinations, Etc...  If the
outstanding Shares are combined or consolidated, by reclassification, reverse
split or otherwise, into a lesser Number of Shares, the Warrant Price shall he
proportionately increased and the number of Shares issuable under this Warrant
shall be proportionately decreased.  If the outstanding Shares are split or
multiplied, by reclassification or otherwise, into a greater Number of Shares,
the

 

2

--------------------------------------------------------------------------------


 

Warrant Price shall be proportionately decreased and the number of Shares
issuable under this Warrant shall be proportionately increased.

 

2.4                               [Reserved.]

 

2.5                               No Impairment.  The Company shall not, by
amendment of the Company Certificate of Incorporation or through a
reorganization, transfer of assets, consolidation, merger; dissolution, issue,
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed under
this Warrant by the Company, but shall at all times in good faith assist in
carrying out all the provisions of this Article 2 and in taking all such action
as may be necessary or appropriate to protect Holder’s rights under this
Article 2 against impairment.  The foregoing notwithstanding, the Company shall
not be deemed to have impaired Holder’s rights if it amends the Company
Certificate of Incorporation, or the holders of the Company’s common stock waive
their rights thereunder, in a manner that does not (individually or when
considered in the context of any other actions being taken in connection with
any such amendments or waivers) affect Holder in a manner different from the
effect that such amendments or waivers have on the rights of other holders of
the Shares.

 

2.6                               Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, the Company at its expense shall promptly
compute such adjustment, and furnish Holder with a certificate signed by its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based.  The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.

 

2.7                               Fractional Shares.  No fractional Shares shall
be issuable upon exercise of this Warrant and the Number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise of the Warrant, the Company shall eliminate
such fractional share interest by paying Holder an amount computed by
multiplying the fractional interest by the fair market value, as determined by
the Company’s Board of Directors, of a full Share.

 

ARTICLE 3.                           REPRESENTATIONS AND COVENANTS OF THE
COMPANY.

 

3.1                               Representations and Warranties.  The Company
hereby represents and warrants to, and agrees with, the Holder as follows:

 

3.1.1                     All Shares which may be issued upon the exercise of
the purchase right represented by this Warrant, and all securities, if any,
issuable upon conversion of the Shares, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free of any liens
and encumbrances except for restrictions on transfer provided for herein or
under applicable federal and state securities laws.

 

3.2                               Notice of Certain Events.  If the Company
proposes at any time (a) to declare any dividend or distribution upon its stock,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend; (b) to offer for subscription pro rata to the holders of
any class or series of its stock any additional shares of stock of any class or
series or other rights; (c) to effect any reclassification or recapitalization
of stock; or (d) to merge or consolidate with or into any other corporation, or
sell, lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up, then, in connection with each such event, the
Company shall give Holder (1) at least 20 days prior written notice of the date
on which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of stock will
be entitled to exchange their stock for securities or other property deliverable
upon the occurrence of such event).

 

3.3                               [Reserved.]

 

3

--------------------------------------------------------------------------------


 

3.4                               Registration Under Securities Act of 1933, as
amended.  The Company agrees that the Shares or, if the Shares are convertible
into common stock of the Company, such common stock; shall be subject to the
registration rights set forth on Exhibit B.

 

ARTICLE 4.                           INVESTMENT REPRESENTATIONS AND COVENANTS OF
HOLDER.

 

With respect to the acquisition of this Warrant and any of the Shares, Holder
hereby represents and warrants to, and agrees with, the Company as follows:

 

4.1                               Purchase Entirely for Own Account.  This
Warrant is issued to Holder in reliance upon Holder’s representation to the
company that this Warrant and the Shares will be acquired for investment for
Holder’s, or its affiliate’s, own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof other than to an
affiliate, and that Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same other than to an
affiliate.  By executing this Warrant, Holder further represents that Holder
does not have any contract, undertaking, agreement or arrangement with any
person, other than an affiliate, to sell, transfer or grant participations to
such person or to any third person with respect to any of the Shares.

 

4.2                               Reliance upon Holder’s Representations. 
Holder understands that this Warrant and the Shares are not registered under the
Act on the mound that the issuance of such securities is exempt from
registration under the Act, and that the Company’s reliance on such exemption is
predicated on Holder’s representations set forth herein.

 

4.3                               Accredited Investor Status.  Holder represents
to the Company that Holder is an Accredited Investor (as defined in the Act).

 

4.4                               Restricted Securities.  Holder understands
that this Warrant and the Shares are “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such federal
securities laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

 

ARTICLE 5.                           MISCELLANEOUS.

 

5.1                               Term; Exercise Upon Expiration:  Subject to
earlier termination pursuant to Section 1.5 hereof, this Warrant is exercisable
in whole or in part, at any time and from time to time on or before the
Expiration Date set forth above.  The Company shall give Holder written notice
of Holder’s right to exercise this Warrant not less than 90 days before the
Expiration Date.  If the notice is not so given, the Expiration Date shall
automatically be extended until 90 days after the date the Company delivers such
notice to Holder.

 

5.2                               Legends.  This Warrant and the Shares (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) shall be imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE “ACT”), OR ANY APPLICABLE .STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS INCLUDING A “MARKET STAND-OFF”
PERIOD IN THE EVENT OF A PUBLIC OFFERING.

 

5.3                               Compliance with Securities Laws on Transfer. 
This Warrant and the Shares issuable upon exercise of this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part without compliance
with applicable federal and state securities laws by the transferor and the
transferee.

 

4

--------------------------------------------------------------------------------


 

5.4                               Transfer Procedure.  Subject to the provisions
of Section 5.3, Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) by giving the Company notice
of the portion of this Warrant being transferred setting forth the name, address
and taxpayer identification number of the transferee and surrendering this
Warrant to the Company for reissuance to the transferee(s) (and Holder, if
applicable); provided, however, that Holder may transfer all or part of this
Warrant to its affiliates, including, without limitation, Comerica Incorporated,
at any time without notice or the delivery of any other instrument to the
Company, and such affiliate shall then be entitled to all the rights of Holder
under this Warrant and any related agreements, and the Company shall cooperate
fully in ensuring that any stock issued upon exercise of this Warrant is issued
in the name of the affiliate that exercises this Warrant.  The terms and
conditions of this Warrant shall inure to the benefit of, and be binding upon,
the Company and the holders hereof and their respective permitted successors and
assigns.  Unless the Company is filing financial information with the Securities
and Exchange Commission pursuant to the Exchange Act, the Company shall have the
right to refuse to transfer any portion of this Warrant to any person who
directly competes with the Company.

 

5.5                               Notices.  All notices and other communications
from the Company to the Bolder, or vice versa, shall be deemed delivered and
effective when given personally or mailed by first-class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
or the Holder, as the case may be, in writing by the Company or such Holder from
time to time.  All notices to the Holder shall be addressed as follows:

 

Comerica Bank
c/o Comerica Incorporated
Attn: Warrant Administrator
500 Woodward Avenue, 32” Floor, MC 3379
Detroit, MI 48226

 

All notices to the Company shall be addressed as follows:

 

Tremor Video, Inc.
Attn: President
53 West 23rd Street
New York, NY 10010

 

5.6                               Amendments.  This Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

5.7                               Attorney’s Fees.  In the event of any dispute
between the parties concerning the terms and provisions of this Warrant, the
party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

5.8                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of California, without
giving effect to its principles regarding conflicts of law.

 

5.9                               Market Stand-Off Provision.  Holder agrees to
be bound by the “Market Stand-Off” provision (the “Market Stand-Off Provision”)
in section 2.11 of Investor Rights Agreement.  The Market Stand-Off Provision
may not be amended, modified or waived without the prior written consent of
Holder unless such amendment, modification or waiver affects the rights
associated with the Shares in the same manner as such amendment, modification,
or waiver affects the rights associated with all other shares of the same series
and class as the of Shares granted pursuant to this Warrant.

 

[Balance of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

5.10                        Confidentiality.  The Company hereby agrees to keep
the terms and conditions of this Warrant confidential, Notwithstanding the
foregoing confidentiality obligation, the Company may disclose information
relating to this Warrant as required by law, rule, regulation, court order or
other legal authority, provided that (i) the Company has given Holder at least
ten (10) days’ notice of such required disclosure, and (ii) the Company only
discloses information that is required, in the opinion of counsel reasonably
satisfactory to Holder, to he disclosed.

 

 

 

TREMOR VIDEO, INC.

 

 

 

 

 

By:

/ s / Adam Lichstein

 

 

 

 

Name:

Adam Lichstein

 

 

 

 

Title:

COO & General Counsel

 

[Signature page to Warrant to Purchase Stock]

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned hereby elects to
purchase                              shares of the
                                 stock of TREMOR VIDEO, INC. pursuant to the
terms of the attached Warrant, and tenders herewith payment of the purchase
price of such shares in full.

 

2.                                      Please issue a certificate or
certificates representing said shares in the name of the undersigned or in such
other name as is specified below:

 

Comerica Bank
Attn: Warrant Administrator
500 Woodward Avenue, 32nd Floor, MC 3379
Detroit, MI 48226

 

3.                                      The undersigned represents it is
acquiring the shares solely for its own account and not as a nominee for any
other party and not with a view toward the resale or distribution thereof except
in compliance with applicable securities laws.

 

COMERICA BANK or Assignee

 

 

 

 

(Signature)

 

 

 

 

 

(Name and Title)

 

 

 

 

 

(Date)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Registration Rights

 

The Shares shall be deemed “registrable securities” or otherwise entitled to
registration rights in accordance with the terms of Sections 2.1, 2.2 and 2.8 of
the Amended and Restated Investor Rights Agreement dated September 6, 2011 (the
“Investor Rights Agreement’) between the Company and its investor(s); with the
following exceptions and clarifications:  (1) The Holder will have not have the
right to demand registration, but can otherwise participate in any registration
demanded by others; (2) the Holder will be subject to the same provisions
regarding indemnification as contained in the Rights Agreement; and (3) the
registration rights are freely assignable by the Holder of this Warrant in
connection with a permitted transfer of this Warrant or the Shares.

 

The Company agrees that no amendments will be made to the Agreement which would
have an adverse impact on Holder’s registration rights thereunder without the
consent of Holder, unless such amendment, modification or waiver affects the
rights associated with the Shares in the same manner as such amendment,
modification, or waiver affects the rights associated with all other outstanding
other shares of the same class as the Shares to the extent necessary to give
effect to grant of registration rights under Sections 2.1, 2.2 and 2.8 of the
Investor Rights Agreement.  By acceptance of the Warrant to which this Exhibit B
is attached, Holder shall be deemed to be a party to the Agreement solely for
the purpose of the above-mentioned registration rights.

 

--------------------------------------------------------------------------------